DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                             Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted on 4/28/2022 and is in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
                                                                Examiner Notes
2.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
3.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.     Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US. Pub. 2019/0301946; hereinafter “Sato”).
        Regarding claim 1, discloses, Fig. 1, a semiconductor device (100), comprising         a semiconductor chip (100) having a cell region made up of a plurality of cells (portions 70, 80) which include cells corresponding to a transistor part (70) and a diode part (80), respectively;           a temperature detection portion (110) detecting a temperature of the transistor part (the temperature detecting portion 110 extends across one or more transistor portions 70 and one or more diode portions 80, the temperature reflecting heat-generation of both the transistor portions 70 and diode portions 80 can be detected. Because of this, the temperature can be detected precisely in both the state where the transistor portions 70 are in operation and the state where the diode portions 80 are in operation; see [0088]); and           the temperature detection portion (110) detecting a temperature of the diode part (see [0088]);           wherein            the temperature detection portion (110) is disposed on a cell corresponding to the transistor part (a partial region of the temperature detecting portion 110 is arranged above the transistor portions 70; see [0086]), and            the temperature detection portion (110) is disposed on a cell corresponding to the diode part (another partial region of the temperature detecting portion 110 is arranged above the diode portions 80; see [0086]).
          Sato discloses that the temperature detecting portion 110 extends across the transistor portions 70 and the diode portions 80, and by doing so the temperature reflecting heat-generation of both the transistor portions 70 and diode portions 80 can be detected precisely in both the state where the transistor portions 70 and the diode portions 80 are in operation.  Sato does not explicitly describe that the temperature detection portion 110 comprises a first detection part and a second detection part, wherein the first detection part is disposed in a cell corresponding to the transistor part and the second detection part is disposed in a cell corresponding to the diode part. However making the temperature detection portion 110 of Sato into two separable parts as a first detection part is disposed in the transistor portion 70 and a second detection part is disposed in the diode portion 80, is a known practice and generally recognized as being within the level skill in the art. It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the temperature detection portions of Sato by having a first detection part and a second detection part, wherein the first detection part is disposed in a cell of the transistor region and the second detection part is disposed in a cell of the diode region, in order to meet the system design and specification requirement.
        Regarding claim 2, discloses the semiconductor device according to claim 1, further comprising at least one external wiring (130) in which one end portion is connected to at least one of the cells (70, 80) located around the cells (70, 80) where the first temperature detection part and the second temperature detection part are disposed, respectively (see [0090] and Fig. 1).        Regarding claim 3, discloses the semiconductor device according to claim 2, wherein the one end portion of the at least one external wiring (130) is connected to at least one of the cells (70, 80) adjacent to the cells (70, 80) where the first temperature detection part and the second temperature detection part are disposed, respectively (see [0090] and Fig. 1).
        Regarding claim 4, discloses the semiconductor device according to claim 2, wherein a connection (connecting parts 132-1 – 132-4) by the at least one external wiring (130) is a stitch connection connected to the cell region at a plurality of positions (see Fig. 1).

5.     Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yano (US. Pub. 2019/0051640; hereinafter “Yano”) in view of Zitta et al. (US. Pat. 5001593; hereinafter “Zitta”).
        Regarding claim 1, Yano discloses, Fig. 1, a semiconductor device (a semiconductor module 1), comprising         a semiconductor chip (1) having a cell region made up of a plurality of cells (circuit regions C1-C4 and C11-C14) which include cells corresponding to a transistor part (a transistor 2) and a diode part (diodes 4), respectively;           a first temperature detection part (diodes 3) detecting a temperature of the transistor part (a diode 3 for detecting the temperature of transistor 2; see [0024]); and           wherein the first temperature detection part (3) is disposed on a cell (C1) corresponding to the transistor part (2).
           Yano does not discloses a second temperature detection part detecting a temperature of the diode part and the second temperature detection part is disposed in a cell corresponding to the diode part.However having a temperature sensor for measuring a temperature of an electronical part is a known practice in the art, such as adding an additional temperature sensor for detecting a temperature of the diode part would simply be a matter of inventor design choice. For example, Zitta discloses a semiconductor circuit (see Fig. 1), wherein each target electrical part (transistor 1-1, 1-2) is assigned its own temperature sensor (2-1, 2-2). 
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the semiconductor module of Yano by having each target transistor part and diode part is assigned its own temperature sensor as taught by Zitta for purpose of to meet the system design and specification requirement. 
6.     Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yano  in view of Zitta and further in view of Tihanyi (US. Pat. 6061221; hereinafter “Tihanyi”).
        Regarding claims 6-7, Yano and Zitta disclose the semiconductor device according to claim 1, except for specifying wherein a first protection threshold value which is a temperature at which an overheat protection of the transistor part is started is set in the first temperature detection part, and a second protection threshold value which is a temperature at which an overheat protection of the diode part is started is set in the second temperature detection part,
 wherein the second protection threshold value is set smaller than the first protection threshold value.         Tihanyi discloses, in Fig. 1, a first temperature detection part (6) configured for detecting a temperature of an IC part (4) and a second temperature detection part (7) configured for a temperature of a transistor (5), wherein a first protection threshold value which is a temperature at which an overheat protection of the transistor part is started is set in the first temperature detection part, and a second protection threshold value which is a temperature at which an overheat protection of the diode part is started is set in the second temperature detection part,
 wherein the second protection threshold value is set smaller than the first protection threshold value (see at least in col. 2 lines 31-56 and col. 4 lines 45-65 and Figs. 1-3).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the temperature detection portions of Yano and Zitta by having a first protection threshold value which is a temperature at which an overheat protection is set in the first temperature detection part, and a second protection threshold value which is a temperature at which an overheat protection is set in the second temperature detection part, wherein the second protection threshold value is set smaller than the first protection threshold value as taught by Tihanyi, for purpose of precisely detecting at temperatures at different locations in the semiconductor device in order to protect the device from an overheat.

Allowable Subject Matter
8.       Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2858                                                                                                                                                                                                        
11/15/2022